MEMORANDUM**
Petitioners Santiago Bautista Dumangas, Jr. and Mary Ann Viray Dumangas, natives and citizens of the Philippines, seek review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We grant the petitions and remand for further proceedings.
Petitioners testified that an Islamic militant group threatened them with death, shot at them, and burned their business because Petitioners failed to give the group money, and because Petitioners are Christian. Because the IJ did not make an express adverse credibility finding, Petitioners’ testimony should be accepted as true. See Navas v. INS, 217 F.3d 646, 652 n. 3 (9th Cir.2000). Petitioners’ credible testimony establishes that Petitioners were persecuted at least in part on account of their religion. See Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999).
Because Petitioners have established past persecution, they are entitled to a rebuttable presumption that they will suffer future persecution if returned to the Philippines. See Lopez v. Ashcroft, 366 F.3d 799, 805-07 (9th Cir.2004). Accordingly, we remand to the BIA for further proceedings to determine whether, in light of the presumption, Petitioners are entitled to asylum, withholding of removal, and relief under the CAT. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITIONS FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.